Appellate Case: 21-2059     Document: 010110665290      Date Filed: 03/31/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 31, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  DR. GAVIN CLARKSON, an individual,

        Plaintiff - Appellant,

  v.                                                         No. 21-2059
                                                (D.C. No. 2:18-CV-00870-KRS-GBW)
  BOARD OF REGENTS OF NEW                                     (D. N.M.)
  MEXICO STATE UNIVERSITY;
  ENRICO PONTELLI, in his individual
  capacity and official capacity as hearing
  officer,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Gavin Clarkson, proceeding pro se,1 appeals the district court’s entry of final

 judgment on claims he brought after New Mexico State University (NMSU)



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
 App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Clarkson proceeds pro se, we construe his filings liberally but do not
 serve as his advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir.
 2009).
Appellate Case: 21-2059    Document: 010110665290        Date Filed: 03/31/2022    Page: 2



 terminated his employment. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                     I. Background

       NMSU employed Clarkson as a tenure-track professor. In 2017, Clarkson

 accepted an appointment to serve as the Deputy Assistant Secretary for Policy and

 Economic Development (DASPED) at the U.S. Department of the Interior. But he

 wanted to continue his academic career, so he sought an unpaid leave of absence

 from NMSU. In his request, he discussed the work he would perform as the

 DASPED and how it would benefit NMSU. Because the initiatives he would be

 “responsible for developing and implementing” as the DASPED would not “happen

 overnight,” he “request[ed] an extended leave of absence beginning Monday, August

 14[, 2017,] and concluding when faculty report back to campus in . . . January of

 2020,” along with “the option, at [Clarkson’s] election, to extend that leave until the

 faculty report in . . . January of 2021.” R. at 212. In making this request, Clarkson

 acknowledged that his requested leave would be “substantially longer than normal,”

 but stated that his “appointment as DASPED is an extraordinary opportunity that . . .

 justif[ies] an extended leave.” Id. He also asked that his tenure review be postponed

 until the fall semester following his return.

       Daniel Howard, the university’s executive vice president and provost,

 “approve[d] [Clarkson’s] first request, a leave of absence without pay until January

 of 2020.” Id. at 214. Howard also wrote: “I am . . . willing to consider an extension

 until January of 2021, but I am going to require that you make a formal request for

                                             2
Appellate Case: 21-2059    Document: 010110665290        Date Filed: 03/31/2022   Page: 3



 this extension by August 30 of 2019, at which time I, or whoever is Provost at the

 time, will decide whether to grant the extension.” Id. And he agreed to pause

 Clarkson’s “tenure clock.” Id.

       Clarkson resigned from the DASPED post in December 2017 to run for

 Congress. Howard then informed Clarkson that the “agreement for leave without pay

 is . . . revoked” and demanded that Clarkson “return for duty on Tuesday, January 16,

 2018.” Id. at 215. The parties dispute whether Clarkson returned as required, but do

 not dispute that Howard sent Clarkson a notice of proposed termination on January

 24 due to Clarkson’s alleged “job abandonment and insubordination.” Id. at 216.

       The university scheduled a hearing on Clarkson’s proposed termination. In

 advance of the hearing, the university provided Clarkson with documents relevant to

 its proposed action as well as the option to have his case heard by either a committee

 of three members of the faculty senate or a university dean. Clarkson elected to have

 a dean hear his case, and the university selected Enrico Pontelli, the Dean of the

 College of Arts and Sciences, to conduct the hearing.

       Clarkson had counsel at the hearing, at which Clarkson testified and

 questioned university officials. Pontelli issued a written decision about a week after

 the hearing upholding the proposed termination.

       Clarkson then brought this suit against the NMSU Board of Regents, alleging

 wrongful termination, race- and age-based discrimination, that the school’s

 termination procedures violated his due process rights, and that the school’s

 revocation of his leave of absence breached a contract he had formed with the school

                                            3
Appellate Case: 21-2059    Document: 010110665290        Date Filed: 03/31/2022    Page: 4



 regarding leave. In response to the Board’s motion to dismiss, Clarkson agreed to

 dismiss the wrongful termination and discrimination claims and filed an amended

 complaint that pressed his remaining claims and added four individual defendants,

 including Pontelli. Clarkson later voluntarily dismissed his claims against one of the

 individual defendants, and the court dismissed the claims against two others because

 Clarkson did not serve them, leaving only the Board and Pontelli as defendants.

       The district court later granted summary judgment to the remaining

 defendants. It concluded that neither the NMSU Board of Regents nor Pontelli, in his

 official capacity, were “persons” amenable to suits for damages under 42 U.S.C.

 § 1983. It further determined that to the extent Clarkson sought injunctive relief

 against Pontelli in his official capacity, the claim could not succeed because Pontelli

 lacked authority to grant the relief Clarkson sought. It also found that the § 1983

 claim against Pontelli in his individual capacity failed because the evidence did not

 show Pontelli had violated Clarkson’s constitutional rights. And it found Clarkson’s

 breach-of-contract claim deficient because he defaulted on his obligation to serve as

 the DASPED and therefore could not “demonstrate due performance under the leave

 of absence agreement.” R. at 524.

                                     II. Discussion

 A. The District Court’s Dismissal of Claims

       Clarkson argues the district court erred in dismissing his wrongful termination

 and discrimination claims. But he agreed to dismissal of these claims and sought

 permission to file an amended complaint asserting only claims for “breach of

                                            4
Appellate Case: 21-2059     Document: 010110665290         Date Filed: 03/31/2022        Page: 5



 contract” and “a violation of 42 U.S.C. § 1983 based on the denial of Dr. Clarkson’s

 due process rights.” R. at 74. He therefore waived appellate review of the district

 court’s dismissal. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127 (10th Cir.

 2011) (noting that when a “theory was intentionally relinquished or abandoned in the

 district court, we usually deem it waived and refuse to consider it”).

 B. The District Court’s Grant of Summary Judgment

        “We review de novo the district court’s grant of summary judgment . . . .”

 Ezell v. BNSF Ry. Co., 949 F.3d 1274, 1278 (10th Cir. 2020). Summary judgment is

 proper “if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

 conducting our review, “we view the evidence in the light most favorable to the

 non-moving party.” Ezell, 949 F.3d at 1278 (internal quotation marks omitted).

 “After the moving party has identified a lack of a genuine issue of material fact, the

 nonmoving party has the burden to cite to specific facts showing that there is a

 genuine issue for trial.” Id. (internal quotation marks omitted). “The nonmoving

 party must be specific to satisfy its burden, either by citing to particular parts of

 materials in the record or by showing that the moving party has relied on insufficient

 or inadmissible evidence.” Id. (internal quotation marks omitted).

        To the extent Clarkson re-asserts arguments he presented to the district court,

 we affirm for substantially the reasons cited by the district court. We do not consider

 the arguments Clarkson raises for the first time on appeal because he does not argue

 that they support reversal under plain-error review. See Richison, 634 F.3d at 1131

                                              5
Appellate Case: 21-2059    Document: 010110665290         Date Filed: 03/31/2022      Page: 6



 (“[T]he failure to argue for plain error and its application on appeal . . . surely marks

 the end of the road for an argument for reversal not first presented to the district

 court.”).

 C. Clarkson’s Request for Further Relief

        Clarkson asks us to direct the district court to authorize him to amend his

 complaint and compel document production. He does not provide a record citation

 showing he asked for this relief in the district court, and we therefore decline his

 invitation. See 10th Cir. R. 28.1(A) (requiring parties to “cite the precise references

 in the record where the issue was raised and ruled on”); United States v. Henson,

 9 F.4th 1258, 1274 (10th Cir. 2021) (“[A]s a general rule, we do not consider an issue

 not presented, considered, and decided by the district court.” (emphasis and internal

 quotation marks omitted)), petition for cert. filed (U.S. Dec. 20, 2021) (No. 21-6736);

 United States v. Suggs, 998 F.3d 1125, 1141 (10th Cir. 2021) (noting that “we are a

 court of review, not of first view” (internal quotation marks omitted)).

 D. Clarkson’s Motion to Supplement the Record

        Clarkson attached 31 exhibits to his opening brief. He then filed a motion

 seeking to supplement the record to include 30 of these exhibits.

        Under Federal Rule of Appellate Procedure 10(e), a party may modify the

 record on appeal “only to the extent it is necessary to ‘truly disclose what occurred in

 the district court.’” United States v. Kennedy, 225 F.3d 1187, 1191 (10th Cir. 2000)

 (brackets omitted) (quoting Fed. R. App. P. 10(e)(1)). “This court will not consider

 material outside the record before the district court.” Id. Indeed, while “Rule 10(e)

                                             6
Appellate Case: 21-2059     Document: 010110665290         Date Filed: 03/31/2022    Page: 7



 allows a party to supplement the record on appeal,” it “does not grant a license to

 build a new record.” Id. (internal quotation marks omitted).

       The exhibits Clarkson seeks to add to the record fall into three general

 categories: (1) documents not presented to the district court in any form;

 (2) documents presented to the district court in a different form, such as with

 different portions highlighted; and (3) copies of publicly available documents, such

 as NMSU regulations. Our precedent forecloses supplementing the record with

 documents from the first two categories because we “will not consider material

 outside the record before the district court.” Id. And we need not supplement the

 record to include the documents in the third category because the documents falling

 in this category cited to or by the district court are already in the record. See R. at

 208–11, 219–24. We therefore deny Clarkson’s motion to supplement the record.

                                     III. Conclusion

       We affirm the district court’s entry of final judgment.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             7